         Case 1:19-cr-00131-PAE Document 644 Filed 01/01/21 Page 1 of 4




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK


    UNITED STATES OF AMERICA,

                -v-                                                      19-CR-131 (PAE)

    JUSTIN RIVERA, and                                                        ORDER
    DWAYNE ANTHONY CONLEY,

                                Defendants.



PAUL A. ENGELMAYER, District Judge:

        The Court has reviewed the Government’s letter of late afternoon on December 31, 2020

disclosing that it has recently learned that the Federal Bureau of Investigation (“FBI”) is in

possession of many hundreds of tape-recorded prison phone calls and many thousands of prison

emails of defendants Justin Rivera and Dwayne Anthony Conley and three co-defendants. Dkt. 637.

These calls and emails were made between February 2019, when this case was charged, and

December 2020. The Government represents that it had not been aware that, after June 2019, the

FBI was continuing to collect such recordings and emails, and that it therefore has not reviewed

any calls or emails after that date nor produced any of these materials to any defendant. The

Court has also received the December 31, 2020 letters from counsel for Conley,1 counsel for

Rivera, Dkt. 640, and the Government, Dkt. 638, with respect to Conley’s request of December 28,

2020, Dkt. 626, on account of the COVID-19 pandemic, for an adjournment of the trial—which

is scheduled to commence on February 16, 2021—until a date in the second quarter of 2021.



1
  Conley’s counsel’s letter of December 31, 2020, which the Court directed be filed in its
December 28, 2020 order, Dkt. 627, has not yet been filed on the docket of this case, but counsel
represented that they would do so by Monday, January 4, 2021. The letter affirms that Conley
joins in his counsel’s request for an adjournment.
         Case 1:19-cr-00131-PAE Document 644 Filed 01/01/21 Page 2 of 4




       The Government’s disclosure of these non-produced materials has potentially significant

consequences for the ongoing prosecutions of Rivera and Conley. While the prison calls and

emails, which post-date the conduct in 2015 with which these defendants are charged by 4–5

years, may on review prove irrelevant, communications of this nature also have the potential to

contain probative evidence and/or Brady and Giglio material, as reflected in the Government’s

commitment early in this case to produce the known prison calls as part of Rule 16 discovery.

The Government’s disclosure also has potentially significant consequences for the prosecutions

of the other defendants charged in 19 Cr. 131, which resulted in guilty pleas and which, for some

defendants, were based on allegations of far more recent criminal conduct. The Court expects

the Government forthwith to disclose these developments to counsel for all charged co-

defendants via publicly docketed letter(s). Regrettably, too, a thoroughgoing examination will

be required of how this lapse occurred. The Court will take up these matters beginning at the

telephonic conference scheduled for January 4, 2021, at 10:30 am. The Court expects the

Government to take steps with the MCC to assure that both defendants are on that call promptly

at 10:30 am.

       For the time being, the Court orders the following:

       1.      Urgent Transcription and Production: Assuming that the Government intends to

continue with the prosecution of defendants Rivera and Conley, it is urgent that all the non-

produced tapes and emails be produced forthwith to the defense, and that rough transcripts of all

tapes be transcribed and also produced forthwith. The Court expects and infers from the

Government’s letter that the process of production and transcription is underway already, and

expects a quantitative report from the Government on Monday’s call as to the volume of

production and transcription to date. The trial date for both Rivera and Conley remains
            Case 1:19-cr-00131-PAE Document 644 Filed 01/01/21 Page 3 of 4




February 16, 2021.2 For trial to proceed on that date, an urgent determination must be made whether

the recordings and emails have any bearing on this case. Fully recognizing the volume of labor

required, the Court expects full production of all tapes, transcripts, and emails by Friday, January 15,

2021, a month before the trial date. Otherwise, a February 16, 2021 trial is necessarily unrealistic. If

the Government’s view is that it cannot accomplish this necessary pretrial work by that date, the

Court expects the Government forthrightly itself to move for an adjournment, on the grounds that it is

unable to timely meet its discovery obligations consistent with the trial date, and to explain why the

exclusion of time from Speedy Trial calculations following February 16, 2021, to enable it to meet

these obligations, would further the ends of justice and outweigh the interests of the defense and the

public in a speedy trial. See 18 U.S.C. § 3161(h)(7)(A). If the Government seeks an ends-of-justice

exclusion of time to a new trial date in the second quarter on this basis, it would be well advised to

reassess its position as to the defendants’ continued pretrial detention.

        2.      3500 Material: All deadlines governing the production of 3500 material, and pretrial

motions, remain in place and will do so barring an adjournment of the trial date. The Court

authorizes the Government to produce the 3500 materials due on January 4, 2021, at 5:00 p.m. that

day. In the event that an adjournment of the trial date is ordered after 3500 material has been

produced, the Court will then entertain an application for an order directing the return of the 3500

material.


2
  Although as all recognize, developments regarding COVID-19 may well eventually require an
adjournment of the trial date—and the Court remains solicitous of counsel’s views on this
point—the Court is not yet prepared to adjourn the trial on that ground. Jury trials in this District
were successfully held last autumn and remain on track for February 16, 2021. And as of that
day, Rivera and Conley will have been in pretrial custody for close to two years, including
during the arduous conditions that have existed since mid-March. Further, the parties are not in
consensus as to whether COVID-19 requires an adjournment. Only one party (Conley) has
moved for an adjournment on that ground. Rivera opposes such an adjournment. The
Government, while not opposing the adjournment sought by Conley if the Court acted sua sponte
to adjourn Rivera’s trial too, opposes Conley’s adjournment motion unless Rivera’s trial, over
his objection, is also adjourned.
         Case 1:19-cr-00131-PAE Document 644 Filed 01/01/21 Page 4 of 4




       Given the time sensitivity of these issues, the Court is furnishing this Order by email to

counsel for the Government, Rivera, and Conley, today, January 1, 2021. It will be publicly

docketed on Monday, January 4, 2021.


       SO ORDERED.


                                                          PaJA.�
                                                     __________________________________
                                                           PAUL A. ENGELMAYER
                                                           United States District Judge
Dated: January 1, 2021
       New York, New York
